 

logoR [ptie-20181011xex10_1g001.jpg]

Pain Therapeutics, Inc.

﻿

October 08, 2018

﻿

Mr. Eric Schoen

XXXXXXXXXXXX

XXXXXXXXXXXX

﻿

﻿

Dear Eric:

﻿

On behalf of Pain Therapeutics, Inc. (PTI), I am pleased to extend an offer of
employment as Chief Financial Officer (CFO), reporting directly to me. 

﻿

Your base salary will be $250,000 per year, paid bi-monthly.  Subject to
approval by PTI’s Board of Directors, you will be granted an option to purchase
50,000 shares of PTI’s Common Stock.  Options vest monthly and equally over 48
months.  Your option will be priced, and will begin vesting, at the close of the
first day of your full-time employment at PTI.  The option will be issued
pursuant to PTI’s 2018 Omnibus Equity Incentive Plan and will be subject to all
terms and conditions set forth in the the stock option agreement covering your
option.

﻿

Other key terms of this offer of employment are outlined below:

﻿

1.



As CFO of Pain Therapeutics, you will have primary responsibility for preparing,
certifying, filing, maintaining and managing all records and documents regarding
financial and administrative matters, including financial planning, management
of financial risks, record-keeping, financial/accounting reporting requirements,
contract administration, and governance-related matters.  You will also have
broad responsibility for matters regarding Information Technology and Human
Resources. 

﻿

Other primary responsibilities are listed below in general terms:

﻿

·



Provide strategic and tactical directions on all matters related to Company
affairs.

·



Interface between PTI and its public investors.

·



Point person with the Company’s accounting firm.

·



Travel as needed to meet with investors or other stakeholders.



Page 1 of 3

 

--------------------------------------------------------------------------------

 

 

2.



Your performance and compensation will be reviewed from time-to-time.

﻿

3.



From time-to-time you may be eligible to receive restricted stock or other types
of equity-based compensation based on your participation in meeting corporate
objectives and important milestones.

﻿

4.



A proposed full-time start date is no later than 60 calendar days from your
written acceptance of this offer of employment.

﻿

5.



You will be eligible to receive medical, life insurance, disability or other
health insurance or other benefits provided to regular full-time PTI employees.

﻿

6.



PTI will promptly reimburse your reasonable and customary business and travel
expenses. 

﻿

7.



You acknowledge and agree that your employment with PTI is for no specified time
and constitutes “at-will” employment.  As a result, you are free to resign at
any time, for any reason; however, we request that in the event of resignation,
you provide PTI with at least four weeks notice in order to effect a smooth
transition of the Company’s affairs.  Similarly, PTI is free to conclude its
employment relationship with you at any time.  PTI reserves the right to make
personnel decisions regarding your employment, including but not limited to,
promotions, salary adjustment, scope of responsibilities, transfer and
termination consistent with PTI’s needs.

﻿

8.



You and PTI shall attempt in good faith to resolve any dispute or claim arising
out of your employment, or its termination, through discussion, evaluation,
negotiation, conciliation and the like.  If a dispute cannot be amicably settled
within six-weeks from the date on which a party has served written notice to the
other party of a dispute, then the matter shall be submitted to binding
arbitration before a neutral arbitrator in Texas, except where Texas law
specifically forbids the use of arbitration as a final and binding remedy.  In
the event of arbitration or other legal action, each party shall bear its own
expenses.

﻿

9.



In the event your employment with PTI is terminated without cause after your
initial 6 months of employment, or in the event a “constructive dismissal”
occurs at any time during your employment at PTI, you will be paid your regular
base salary, and you will continue to receive employment benefits, for a period
of up to 3 months following your last date of employment at PTI, or the date
upon which you commence employment with another entity, whichever is soonest.

﻿

﻿

﻿

﻿



Page 2 of 3

 

--------------------------------------------------------------------------------

 

 

10.



You understand and agree this is an offer of full-time and exclusive employment
for PTI based in Austin, TX.  You may not consult or provide professional
services, with or without compensation, to any third-parties at any time during
your employment with PTI.  If you wish to request consent to provide services
(for any or no form of compensation) to any other person or business entity
while employed by PTI, you must first receive written permission from the CEO of
PTI, which may be withheld for any reason.

﻿

11.



You warrant and represent that you have no commitments or obligations
inconsistent with PTI’s offer of employment as of the date of your full-time
employment with PTI. 

﻿

12.



You agree to sign a “CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT
AGREEMENT” (attached).

﻿

13.



This offer expires Friday, October 19, 2018 unless signed by you and received by
PTI before then.

﻿

If the conditions of this offer and your acceptance are satisfied, this letter
shall constitute the full and complete agreement between you and PTI regarding
the terms and conditions of your employment. This letter cancels, supersedes and
replaces any and all prior negotiations, representations or agreements, written
and oral, between you and PTI regarding any aspect of your employment.  Any
change to the terms of your employment with PTI, as set forth in this letter,
must be in an individualized writing to you, signed by PTI to be effective.

﻿

If this offer of Employment is acceptable to you, please sign, date and return
one original copy.

﻿

Eric, we very much look forward to working with you!

﻿

﻿

/s/ Remi Barbier

Remi Barbier

Chairman of the Board, President & CEO

﻿

﻿

I have read and agree to all the terms and condition of employment set forth in
this letter.

﻿

/s/ Eric Schoen

 

10/9/18

Mr. Eric Schoen

 

Date

﻿



Page 3 of 3

 

--------------------------------------------------------------------------------